Citation Nr: 0841582	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial higher evaluation, in excess of 
10 percent, for degenerative disc disease of the lumbar spine 
prior to August 22, 2005 and beginning December 21, 2007.

2.  Entitlement to an initial higher evaluation, in excess of 
10 percent, for degenerative disc disease of the lumbar spine 
beginning August 22, 2005 and prior to December 21, 2007.

3.  Entitlement to an initial evaluation greater than 10 
percent for the evaluation of spur, Achilles' tendon, right 
ankle.

4.  Entitlement to an initial compensable evaluation prior to 
June 6, 2001 for degenerative changes of the first 
metatarsophalangeal joint of the right foot, status post 
injury.

5.  Entitlement to an initial evaluation greater than 10 
percent beginning November 13, 1997 for degenerative changes 
of the first metatarsophalangeal joint of the right foot, 
status post injury.

6.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

8.  Entitlement to an effective date earlier than October 2, 
1998 for the grant of service connection for degenerative 
disc disease of the lumbar spine.

9.  Entitlement to an effective date earlier than April 2, 
2002 for the grant of service connection for spur, Achilles' 
tendon, right ankle.


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
22, 1964 to July 18, 1964, and on active duty from February 
16, 1997, to November 12, 1997.  The veteran also served in 
the U.S. Army Reserves.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions dated in July 1999, January 
2002, January 2003, September 2004, and February 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The July 1999 rating decision denied 
entitlement to service connection for a lower back 
disability, but granted service connection for degenerative 
changes, status post right foot injury, and bilateral hearing 
loss, evaluating both disabilities as noncompensable.  The 10 
percent evaluation for the service-connected left knee was 
confirmed and continued.  A January 2002 rating decision 
increased the noncompensable rating assigned for degenerative 
changes of the right first metatarsophalangeal joint, status 
post right foot injury, to 10 percent effective June 6, 2001.  
The January 2003 rating decision granted service connection 
for the right ankle disability, evaluating the condition as 
noncompensable.  The September 2004 rating decision, 
generated following the June 2004 Board decision which 
granted service connection for the lower back disability, 
granted service connection for degenerative disc disease of 
the lumbosacral spine, and evaluated the disability as 10 
percent disabling, effective October 2, 1998.  The February 
2005 rating decision granted a 10 percent evaluation for the 
right ankle disability, effective April 2, 2002.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2003.  A transcript of the hearing is 
associated with the claims file.

These claims were remanded in September 2003, to provide 
appropriate procedural compliance.  Subsequently, in a June 
2004 decision, the Board granted service connection for a 
lower back disability and denied service connection for a 
lung disability.  The other claims pending, entitlement to an 
increased evaluation for a left knee disability, evaluated as 
10 percent disabling, entitlement to an increased evaluation 
for degenerative changes of the first metatarsophalangeal 
joint, status post right foot injury, evaluated as 10 percent 
disabling, and entitlement to compensable evaluations for 
bilateral hearing loss and spur, Achilles tendon, right 
ankle, were remanded for further development.  

As noted above, the evaluation for the right ankle disability 
was increased during the pendency of this appeal, to 10 
percent, effective in April 2002.  However, as this 
evaluation is not the highest evaluation afforded for a right 
ankle disability, the claim remains pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran's representative requested by letter dated in 
September 2008 that the Board delay deciding the veteran's 
left knee claim until after a knee replacement recommended by 
his physician had been completed.  The knee replacement 
surgery is scheduled for February 2009.  The Board declines 
to delay the veteran's claim further.  The proposed surgery 
scheduled for February 2009 does not have any bearing on the 
medical evidence that is already associated with the claims 
file.  No further medical evidence was provided with the 
request to demonstrate any additional change in the left knee 
disability picture.

Moreover, the regulations provide specifically for evaluation 
of a service-connected knee disability when a knee 
replacement is required.  The veteran and his representative 
are encouraged to keep the RO informed of the situation 
concerning the veteran's left knee and to file for temporary 
total evaluation, increase in disability evaluation, and for 
all other appropriate benefits at the time of the surgery. 

The issues have been recharacterized to more accurately 
reflect the findings as presented in the medical evidence.


FINDINGS OF FACT

1.  Prior to August 22, 2005 and beginning December 21, 2007, 
the service-connected degenerative disc disease of the lumbar 
spine is manifested by moderate limitation of motion, range 
of motion measuring 35 degrees forward flexion at its most 
limited without findings of ankylosis; no findings of 
vertebral fracture residuals or deformed vertebrae; and no 
more than moderate, recurring attacks of intervertebral disc 
syndrome with no evidence of incapacitating episodes 
requiring prescribed bed rest.

2.  Beginning August 22, 2005 and prior to December 21, 2007, 
the service-connected degenerative disc disease of the lumbar 
spine was manifested by severe limitation of motion, range of 
motion measuring 20 degrees forward flexion at its most 
limited without findings of ankylosis; no findings of 
vertebral fracture residuals or deformed vertebrae; and no 
more than severe, recurring attacks of intervertebral disc 
syndrome with intermittent relief with no evidence of 
incapacitating episodes requiring prescribed bed rest.

3.  The preponderance of the medical evidence establishes 
that the service-connected spur, Achilles' tendon right ankle 
is manifested by no more than limited and painful right ankle 
motion with normal strength and good gait and stance; absent 
ankylosis, findings of malunion or os calcis or astragalus, 
and of residuals of astragalectomy; and of clinical findings 
of a basically normal right foot with slight calcification 
and small spur at the insertion of the Achilles tendon 
productive of no more than moderate impairment.

4.  Prior to June 6, 2001, the medical evidence establishes 
that the service-connected degenerative changes of the first 
metatarsophalangeal joint of the right foot, status post 
injury, are manifested by minimal degenerative arthritis with 
limited and painful motion.

5.  Beginning November 13, 1997, the preponderance of the 
medical evidence establishes that the service connected 
degenerative changes of the first metatarsophalangeal joint 
of the right foot, status post injury, are manifested by no 
more than minimal degenerative arthritis with limited and 
painful motion, normal strength, good gait and stance without 
findings of atrophy, disturbed circulation, weakness, 
fracture, claw foot, hammer toes, hallux rigidus, hallux 
valgus, or metatarsalgia.

6.  The preponderance of the medical evidence establishes 
that the service connected traumatic arthritis of the left 
knee is manifested by range of motion from zero to 85 degrees 
at its most limited, absent ankylosis, instability, effusion 
or dislocated or symptomatic cartilage, impairment of the 
tibia and fibula, or genu recurvatum.

7.  The preponderance of the medical evidence establishes 
that the service-connected bilateral hearing loss is 
manifested by no more than Level II hearing loss in the right 
ear and Level II hearing loss in the left ear.  

8.  The preponderance of the evidence establishes that the 
earliest document in the claims file that may be accepted as 
a claim for service connection for degenerative disc disease 
of the lumbar spine is the VA Form 21-4138 claiming secondary 
service connection for arthritis of the lower back, stamped 
"received" October 12, 1998.

9.  The preponderance of the evidence establishes that the 
earliest document in the claims file that may be accepted as 
a claim for service connection for spur, Achilles' tendon, 
right ankle is the letter from the veteran's representative, 
stamped "received" April 2, 2002. 


CONCLUSIONS OF LAW

1.  Prior to August 22, 2005 and beginning December 21, 2007, 
the criteria for an initial evaluation of 20 percent, and no 
greater, for degenerative disc disease of the lumbar spine 
disability are met.  38 U.S.C.A. §1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 26, 2003) and Diagnostic Codes 5235 through 4243 
(effective September 26, 2003).

2.  Beginning August 22, 2005 and prior to December 21, 2007, 
the criteria for an initial evaluation of 40 percent, and no 
greater, for degenerative disc disease of the lumbar spine 
disability are met.  38 U.S.C.A. §1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 26, 2003) and Diagnostic Codes 5235 through 4243 
(effective September 26, 2003).

3.  The criteria for an initial evaluation greater than 10 
percent for spur, Achilles tendon right ankle, are not met.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 
- 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5271 
(2008).

4.  Prior to June 6, 2001 the criteria for an initial 
evaluation of 10 percent, and no greater, for the first 
metatarsophalangeal joint of the right foot, status post 
injury are met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010-5283 (2008).

5.  Beginning November 13, 1997, the criteria for an initial 
evaluation greater than 10 percent for the first 
metatarsophalangeal joint of the right foot, status post 
injury are not met.  38 U.S.C.A. §1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010-5283 (2008).

6.  The criteria for an evaluation greater than 10 percent 
for degenerative arthritis of the left knee are not met.  38 
U.S.C.A. §1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-
5260 (2008).

7.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.16, 4.85, Diagnostic 
Code 6100 (2008).  

8.  The criteria for an effective date earlier than October 
2, 1998 for the grant of service connection for degenerative 
disc disease of the lumbar spine, as secondary to the 
service-connected left knee, are not met.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2008).

9.  The criteria for an effective date earlier than April 2, 
2002 for the grant of service connection for spur, Achilles' 
tendon, right ankle are not met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

For an increased evaluation claim, VA must, at a minimum, 
notify a claimant that, (1) to substantiate an increased-
rating claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice was not provided in this case.  It is noted that 
the issues of higher initial evaluations for a lower back, 
right ankle, and right foot disabilities, as well as for 
bilateral hearing loss, and of earlier effective dates for 
service connection for the lower back disability and 
assignment of a higher evaluation for the right ankle are 
"down stream" issues.  In the case of the lower back and 
right foot disabilities, and his bilateral hearing loss, his 
claims pre-dated VCAA.  However, although the appellant 
received inadequate preadjudication notice concerning his 
claims for higher initial evaluations and for an increased 
evaluation for his left knee, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F. 3d 
881 (Fed. Cir. 2007); Vazquez-Flores, supra.

In September 2001 and September 2003 letters, the RO stated 
that to establish entitlement to increased ratings for his 
service-connected disabilities, the evidence must show that 
his condition "has gotten worse."  The letters also 
explained that the VA was responsible to for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.

Rating decisions, statements of the case, and supplemental 
statements of the case, throughout, provided in aggregate the 
criteria for next higher disability evaluations under the 
applicable diagnostic codes.  Statements of the case and 
supplemental statements of the case provided the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Subsequent supplemental statements of the 
case further provided notification of the requirements when 
the criteria governing evaluation of spine disorders were 
revised.  Additional VCAA notice concerning the assignment of 
effective dates and evaluations was provided in March 2006.  
Moreover, the record shows that the appellant was represented 
throughout the adjudication of his claims, first by a 
Veterans' Service Organization and its counsel, and 
subsequently by a private attorney.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his claims for 
higher evaluations,  initial higher evaluations, and earlier 
effective dates and, as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, supra.

VA has obtained service medical records in the adjudication 
of the original claims for service connection, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he did do.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Higher Initial Evaluations and Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See also, DeLuca v. Brown, 8 Vet. App. 202 (1995).


Degenerative Disc Disease of the Lumbar Spine

The veteran was service connected for degenerative disc 
disease of the lumbar spine, as secondary to the service 
connected left knee disability, in a September 2004 rating 
decision.  The disability was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
effective October 2, 1998, based on decreased range of motion 
secondary to pain to hyperextension shown on a private 
October 2003 medical report.  The July 2008 supplemental 
statement of the case described the range of lumbar spine 
motion as no more than slight in severity.  The 10 percent 
evaluation has been confirmed and continued to the present.  

Rating criteria governing the evaluation of spine 
disabilities were revised effective September 23, 2002 and 
September 26, 2003.  The regulations in effect at the time 
the veteran appealed the evaluation initially assigned his 
lower back disabilities, prior to September 23, 2002, 
afforded a 20 percent evaluation under Diagnostic Code 5292 
for moderate limitation of motion, and a 40 percent 
evaluation for limitation of motion that was severe.  An 
additional 10 percent was provided under Diagnostic Code 5285 
for demonstrable deformity of the vertebral body in cases of 
vertebral fracture residuals.

Higher evaluations were also afforded for ankylosis of the 
lumbar spine at a favorable angle (40 percent) or an 
unfavorable angle (50 percent ) under diagnostic Code 5289.  
A 60 percent evaluation was afforded for favorable ankylosis 
of the entire spine under Diagnostic Code 5286.  A 60 percent 
evaluation was also afforded for residuals of vertebral 
fracture without cord involvement under Diagnostic Code 5285.

Diagnostic Code 5295, which contemplated lumbosacral strain, 
afforded a 20 percent evaluation for lumbosacral strain 
characterized by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral in standing 
position; and a 40 percent evaluation for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. See 38 C.F.R. § 4.71a, effective prior to September 
26, 2003.

Diagnostic Code 5293, covering intervertebral disc disease, 
allowed for the assignment of a 20 percent evaluation for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation contemplated severe recurring attacks 
with intermittent relief.  And a 60 percent evaluation was 
afforded for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, effective prior to September 23, 2002.

Under the criteria revised effective September 23, 2002, 
Diagnostic Code 5293 instructed that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. Section 4.25 separate 
evaluations of chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria of the most appropriate neurological 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.

Effective September 26, 2003, rating criteria for 
musculoskeletal disabilities were again revised, and provided 
a General Rating Formula for Disease and Injuries of the 
Spine.  These revised criteria require that a back disability 
be evaluated under whichever method results in the higher 
evaluation, when all disabilities are combined, under 38 
C.F.R. Section 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the General Rating 
Formula, a 20 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluated is assigned for forward flexion of the 
thoracolumbar spine at 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar pine.  A 100 percent evaluation is 
afforded for unfavorable ankylosis of the entire spine.

Note (1) following the General Rating Formula stipulates that 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 through 5242, effective September 26, 2003.

The criteria concerning intervertebral disc syndrome rated on 
the basis of incapacitating episodes remained the same but 
were reclassified as Diagnostic Code 5243.  To warrant an 
evaluation greater than 10 percent based on intervertebral 
disc syndrome, there must be medical evidence that the 
veteran's degenerative disc disease of the lumbar spine is 
manifested by incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks (20 percent), of at least four weeks but 
less than six weeks (40 percent) or of at least six weeks (60 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective prior to September 26, 2003, and Diagnostic Code 
5243, effective September 26, 2003.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA must consider whether the 
revised or the old criteria are more favorable to the 
veteran.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 C.F.R. §3.114.

In the present case, the medical evidence supports the grant 
of a 20 percent evaluation prior to August 22, 2005 and 
beginning December 21, 2007, and a 40 percent evaluation 
beginning August 22, 2005 and prior to December 21, 2007.

Prior to August 22, 2005 and Beginning December 21, 2007

This disability has been rated as 10 percent disabling from 
October 1998.  Concerning the old criteria, VA and private 
treatment records show continuing treatment for lower back 
pain and pain on movement, and pain radiating into the left 
lower extremity.  VA examinations conducted in October 2001, 
December 21, 2007, and an addendum dated in May 2008 show 
range of motion at its most limited at 35 degrees forward 
flexion, 10 degrees extension, 20 degrees right lateral 
flexion, 17 degrees left lateral flexion, 17 degrees right 
rotation, and 15 degrees left rotation.  This equates to 
moderate limitation of lumbar motion.  These findings take 
into consideration pain and pain on motion.  Repetitive 
motion was found to slow movement, but not to decrease it in 
October 2001.  In December 2007, and May 2008, repetitive 
motion was found to cause no additional limitation of motion, 
fatigue, or instability.  The medical evidence shows no 
findings of ankylosis, either favorable or unfavorable, and 
no clinical findings of fractured or deformed vertebral 
bodies.  Consequently, the criteria for assignment of a 20 
percent, and no higher, evaluation, are warranted under 
diagnostic code 5292.  The criteria for an assignment greater 
than 20 percent under Diagnostic Codes 5289, 5286, and 5286 
are not met.

The medical evidence does not show symptoms of severe 
lumbosacral strain under Diagnostic Code 5295.  While there 
are x-ray findings of disc space narrowing and degenerative 
changes in the lumbar spine, there is no indication that 
these manifestations are productive of severe symptoms, such 
as listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or of abnormal mobility on forced motion.  

The medical evidence also does not show more than moderate 
symptomatology of intervertebral disc syndrome under 
Diagnostic Code 5293.  While the medical evidence shows 
complaints of paresthesias in December 2007, the examiner 
found no sensory abnormalities.  Rather, neurological 
examination was within normal limits in October 2001, 
December 2007, and May 2008.  Strength was measured at 5 of 5 
with normal tone and no atrophy.  Such findings do not rise 
to the level of severe symptomatology with intermittent 
relief.  Consequently, the criteria for assignment of a 
higher evaluation under Diagnostic Code 5293 of the old 
criteria are not met.

Under the new criteria, the medical evidence does not show 
that the thoracolumbar spine is limited to 30 degrees or less 
flexion movement, or that there are any findings of 
ankylosis-either favorable or unfavorable.  And, while the 
medical evidence shows complaints of paresthesias in December 
2007, the examiner observed no sensory abnormalities.  
Rather, neurological examination conducted in October 2001, 
December 2007 and May 2008 reflected findings within normal 
limits. Similarly, an October 2003 private examination showed 
essentially normal neurological findings with the exception 
of decreased sensation on the bottoms of the feet.  The 
medical evidence thus shows insufficient manifestations to 
warrant separate, compensable evaluation under Note (1).  The 
medical evidence further does not show that the veteran has 
been put on bed rest by a doctor for incapacitating symptoms 
that have had a total duration of four weeks or greater.

Beginning August 22, 2005 and Prior to December 21, 2007

Concerning the old criteria, VA examination conducted on 
August 22, 2005, reflects range of motion at 20 degrees 
forward flexion, 10 degrees extension, 20 degrees bilateral 
lateral flexion, and 30 degrees bilateral rotation.  This 
equates to severe limitation of lumbar motion.  These 
findings take into consideration pain and pain on motion.  
The medical evidence shows no findings of ankylosis, either 
favorable or unfavorable, and no clinical findings of 
fractured or deformed vertebral bodies.  Consequently, the 
criteria for assignment of a 40 percent, but no higher, 
evaluation are warranted under diagnostic code 5292.  This is 
the highest evaluation afforded by the diagnostic code.  The 
criteria for an assignment greater than 40 percent under 
Diagnostic Codes 5289, 5286, and 5285 are not met.

The medical evidence does show clinical findings of possible 
damage to the right lumbar root, with complaints of dullness 
to pinprick on the lateral side of both legs during this time 
period.  However, these findings, do not establish that the 
veteran's lower back disability is manifested by symptoms of 
more than severe symptomatology of intervertebral disc 
syndrome under Diagnostic Code 5293.  Such findings do not 
rise to the level of pronounced symptomatology with little 
intermittent relief.  Muscle spasm, absent ankle jerk, muscle 
atrophy or other indication of sciatic neuropathy reflective 
of pronounced disability is not shown.  Consequently, the 
criteria for assignment of an evaluation greater than 40 
percent under Diagnostic Code 5293 of the old criteria are 
not met.

Under the new criteria, the medical evidence does not show 
findings of ankylosis-either favorable or unfavorable.  And, 
while the medical evidence shows possible damage to the right 
lumbar root with complaints of dullness to pinprick on the 
lateral side of both legs, such findings, described as 
"possible" do not rise to the level that warrant separate, 
compensable evaluation under Note (1).  Neurological findings 
before and after have been within normal limits.  The medical 
evidence further does not show that the veteran has been put 
on bed rest by a doctor for incapacitating symptoms that have 
had a total duration of six weeks or greater during this time 
period.

Thus, for the appeal period, the medical evidence supports 
the assignment of a 20 percent evaluation, and no greater, 
prior to August 22, 2005 and beginning December 21, 2007, and 
a 40 percent evaluation, and no greater, from August 22, 2005 
through December 20, 2007.  

Spur, Achilles' Tendon, Right ankle

The veteran was service connected for right ankle spur at the 
Achilles' tendon insertion in a January 2003 rating decision.  
The disability was evaluated as noncompensable under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, effective April 2, 
2002.  In a February 2005 rating decision the evaluation was 
increased to 10 percent, effective April 2, 2002.  The 10 
percent evaluation has been confirmed and continued to the 
present.  

The 10 percent evaluation was assigned under Diagnostic Code 
5271, which contemplates moderate limitation of right ankle 
motion.  A higher, 20 percent, evaluation is warranted for 
limitation of right ankle motion that is marked in severity.

Twenty percent evaluations are also afforded for ankylosis of 
the ankle in plantar flexion, less than 30 degrees under 
Diagnostic Code 5270; for ankylosis of the subastragalar or 
tarsal joint in poor weight bearing position under Diagnostic 
Code 5272; for malunion of the os calcis or astragalus 
productive of marked deformity under Diagnostic Code 5273; or 
for residuals of astragalectomy under Diagnostic Code 5274.  
However, the medical evidence does not show that the required 
manifestations under these codes are present.  

VA examinations conducted in June 1999, October 2001, August 
2004, and March 2007 show findings of good strength.  Range 
of motion in the right ankle was reported at 10 degrees 
dorsiflexion, 30 degrees plantar flexion, 15 degrees 
inversion, and 15 degrees eversion at its most limited and 
taking pain on movement into consideration.  Gait and stance 
were found consistently to be to be good, although he was 
found to have difficulty with the toe walk in October 2001 
and to pronate in August 2004.  Pain and pain on palpation 
were observed throughout.  No weakness to movement or strong 
resistance, and no additional weakness due to pain or fatigue 
were noted on range of motion testing in October 2001.  In 
March 2007, flare-ups were noted to be productive of no 
decrease in range of motion.  This equates to limitation of 
motion that is no more than moderate in severity.

X-ray findings revealed minimal degenerative arthritis about 
the first metatarsophalangeal joint with no other evidence of 
bone pathology in December 1998.  In June 1999, findings show 
degenerative changes in the heads of the proximal phalanges 
of the great toes.  Bony structures appeared well maintained 
and there were minimal degenerative changes in the lateral 
base of the right fifth metatarsal with a small left inferior 
calcaneal spur.  The tibial talar joint spaces were well 
maintained with no evidence of focal abnormality and no 
definite evidence to suggest soft tissue swelling.  In 
October 2001, x-ray findings revealed a small spur at the 
insertion of the Achilles tendon.  The subtalar joint 
appeared to be normal, with no narrowing or degenerative 
change in the tarsal joint.  The examiner's conclusion was of 
a basically normal appearing right foot.  In August 2004, 
plantar flexed and hypermobile first ray with pronated gait 
was observed, but no x-ray evidence of fracture, 
dislocations, or tumors was found.  In March 2007, x-ray 
findings revealed slight calcification of the insertion of 
the Achilles tendon on the right.  The examiner opined that 
the veteran's right foot injury was moderately severe.  

The medical evidence thus shows findings of limited and 
painful motion, but of no ankylosis; normal strength and good 
gait and stance; and of clinical findings of a basically 
normal right foot with slight calcification and small spur of 
the insertion of the Achilles tendon.  There are no findings 
of malunion of os calcis or astragalus, or that the veteran 
has undergone astragalectomy.

Diagnostic Code 5284 affords higher, 20 and 30 percent, 
evaluations for the residuals of foot injuries.  The March 
2007 VA examiner opined that the veteran's right foot 
disability was moderately severe.  However, the examiner's 
opinion was based on observations of disability attributable 
to both the veteran's right toe condition, and his right 
ankle condition.  The veteran is currently in receipt of two 
separate, compensable evaluations for his right ankle and 
right toe disabilities.  Thus, to evaluate either the right 
ankle or the right toe disability under this Diagnostic 
Code-which contemplates the whole foot-would be 
impermissible as pyramiding, or evaluating the same 
manifestations under two diagnostic codes.  See 38 C.F.R. § 
4.14.  Moreover, the Board notes that "moderately severe" 
disability of the foot warrants only a 20 percent evaluation 
under the diagnostic code.

The preponderance of the evidence is against the claim for 
entitlement to an initial evaluation greater than 10 percent 
for spur, Achilles' tendon, right ankle; there is no doubt to 
be resolved; and an initial evaluation greater than 10 
percent for spur, Achilles' tendon, right ankle is not 
warranted.

Degenerative Changes of the 1st Metatarsophalangeal Joint of 
the Right Foot, Status Post Injury

The veteran was service connected for degenerative changes of 
the 1st metatarsophalangeal joint of the right foot, status 
post injury, in a July 1999 rating decision.  The disability 
was evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5283, effective November 13, 1997.  In a 
January 2002 rating decision, the evaluation was increased to 
10 percent, effective June 6, 2001.  The 10 percent 
evaluation has been confirmed and continued to the present.  

The noncompensable and 10 percent evaluations were assigned 
under Diagnostic Code 5010-5283, for traumatic arthritis 
evaluated as malunion or non union of the tarsal or 
metatarsal bones.  Zero percent contemplates no 
symptomatology.  See 38 C.F.R. § 4.31, providing a zero 
percent evaluation when the schedule does not provide a zero 
percent evaluation for the diagnostic code and the 
requirements for a compensable rating are not met.  Moderate 
symptomatology is afforded a 10 percent evaluation under 
Diagnostic Code 5283.

Under Diagnostic Code 5010, arthritis substantiated by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic code.  Where limitation of 
motion of a specific joint or joints is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
warranted for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Painful 
motion is limited motion.  See DeLuca, supra, and 38 C.F.R. 
§§ 4.45, 4.59.  

Prior to June 6, 2001

VA examination conducted in June 1999 shows a diagnosis of 
degenerative joint disease of the right foot, status post 
fractured foot.  Muscles and strength were observed to be 
good, but bilateral pes planus was noted.  Ankles and feet 
were noted to have normal range of motion.  Gait and stance 
were found to be good.  Results of X-rays reflected minimal 
degenerative arthritis about the 1st metatarsophalangeal 
joint.  However, VA treatment records document complaints of 
and treatment for right foot pain.

Based on the foregoing, the Board finds that the medical 
evidence demonstrating painful motion prior to June 6, 2001 
warrants an initial evaluation of 10 percent for the 
residuals of 1st metatarsophalangeal joint injury.  

Beginning November 13, 1997

Higher, 20 percent evaluations are afforded for moderately 
severe symptomatology under Diagnostic Code 5283, unilateral 
acquired claw foot under Diagnostic Code 5278, or unilateral 
pes planus under Diagnostic Code 5276.  

However, the medical evidence does not show that the required 
manifestations are present.  

VA examinations conducted in June 1999, October 2001, August 
2004, and March 2007 shows findings of good strength with 
pain to palpation of the metatarsal area of the right foot 
but no swelling.  Slight calluses were found on the great 
medial toe in October 2001.  No hammertoes, flatfoot, or 
hallux valgus was observed.  Gait and stance were found 
consistently to be to be good, although he exhibited 
difficulty walking on his toes in October 2001 and in August 
2004 he was observed to have a pronated gait with plantar 
flexed and hypermobile first ray.  Toes three through five 
were contracted.  The examiner opined that pain and 
functional disability associated with the residuals of these 
injury residuals were reasonable.  And, pain and pain on 
palpation were observed throughout.  No weakness to movement 
or strong resistance, and no additional weakness due to pain 
or fatigue were noted in October 2001.  In March 2007, flare-
ups were noted to be productive of no decrease in range of 
motion. 

This equates to malunion or non union of the tarsal or meta-
tarsal bones that is no more than moderate in severity.

X-ray findings revealed minimal degenerative arthritis about 
the first metatarsophalangeal joint with no other evidence of 
bone pathology in December 1998.  In June 1999, findings show 
degenerative changes in the heads of the proximal phalanges 
of the great toes.  Bony structures appeared well maintained 
and there were minimal degenerative changes in the lateral 
base of the right fifth metatarsal with a small left inferior 
calcaneal spur.  In March 2007, x-ray findings revealed no 
apparent osseous deformities to the 1st metatarsophalangeal 
joint.  The cartilage was observed to be smooth on both sides 
of the joint, the joint space was adequate.  There was minor 
subchondral sclerosis of the base of the proximal phalanx of 
the right hallux but no punched out lesions.  The examiner 
opined that the veteran's right foot injury was moderately 
severe.  

The medical evidence thus shows findings of limited and 
painful motion, normal strength and good gait and stance-
albeit with pronation in August 2004; and of clinical 
findings of a basically normal right foot with degenerative 
changes to the 1st metatarsophalangeal joint.  August 2004 
clinical findings show that toes three through five were 
contracted.  The record also shows the veteran has been found 
to exhibit pes planus.  However, the record does not show 
that he is service connected for these manifestations.  
Finally, the medical evidence does not show that he has been 
found to manifest unilateral acquired claw foot.  

Diagnostic Code 5284 affords higher, 20 and 30 percent, 
evaluations for the residuals of foot injuries.  The March 
2007 VA examiner opined that the veteran's right foot 
disability was moderately severe.  However, the examiner's 
opinion was based on observations of disability attributable 
to both the veteran's right toe condition, and his right 
ankle condition.  The veteran is currently in receipt of two 
separate, compensable evaluations for his right ankle and 
right toe disabilities.  Thus, to evaluate either the right 
ankle or the right toe disability under this Diagnostic 
Code-which contemplates the whole foot-would be 
impermissible as pyramiding, or evaluating the same 
manifestations under two diagnostic codes.  See 38 C.F.R. § 
4.14.  Moreover, the Board notes that "moderately severe" 
disability of the foot warrants only a 20 percent evaluation 
under the diagnostic code.

Separate, compensable evaluations could also be warranted for 
hammer toes under Diagnostic Code 5282, hallux rigidus under 
Diagnostic Code 5281, hallux valgus under Diagnostic Code 
5280, metatarsalgia under Diagnostic Code 5279, or weak foot 
under Diagnostic Code 5277.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); VAOPGPREC 23-97 (July 1, 1997; revised 
July 24, 1997). 

However, hammer toes, hallux rigidus, or hallux valgus, if 
present, are not service connected.  The medical evidence 
does not show that metatarsalgia has been diagnosed.  
Finally, while the medical evidence has consistently shown 
pain, pain on motion, and/or pain on palpation, no atrophy, 
disturbed circulation or weakness such as would warrant a 
separate, compensable evaluation has been observed.  Rather, 
weakness to movement or strong resistance was specifically 
observed not to be present in October 2001 and gait and 
stance have been found to be good throughout.

The medical evidence warrants the award of an initial 10 
percent evaluation, and no greater, for the entire appeal 
period.

The preponderance of the evidence is against the claim for 
entitlement to an initial evaluation greater than 10 percent 
beginning November 13, 1997 for degenerative changes of the 
1st metatarsophalangeal joint of the right foot, status post 
injury; and there is no doubt to be resolved.

Traumatic Arthritis of the Left Knee

The veteran was service connected for degenerative arthritis 
of the left knee in a February 1976 rating decision.  The 
disability was evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257-5010, effective October 
10, 1975.  The 10 percent evaluation was reassigned following 
the veteran's discharge from active service in November 1997, 
effective November 13, 1997, under Diagnostic Code 5010-5260, 
in a July 1999 rating decision.  The 10 percent evaluation 
has been confirmed and continued to the present.  

The 10 percent evaluation currently assigned the veteran's 
left knee disability was assigned under Diagnostic Code 5010-
5260, for traumatic arthritis evaluated as limitation of 
flexion to 45 degrees or less.  A higher, 20 percent 
evaluation is afforded under Diagnostic Code 5261 for 
limitation of flexion to 30 degrees or less or for limitation 
of extension to 15 degrees or greater.  Diagnostic Code 5256 
provides a 30 percent evaluation for favorable ankylosis in 
full extension or in slight flexion between zero and 10 
percent.

However, the required manifestations are not present.  VA 
examinations conducted in December 1998, June 1999, October 
2001, August 2004, and August 2007 show range of motion 
measured at zero to 85 degrees at its most limited including 
consideration for pain and pain on repetitive motion.  
Repetitive motion was not observed to elicit weakness, 
fatiguability, or incoordination.  Rather, although it is 
observed that the veteran's gastrocnemius and quadriceps were 
smaller on the left when compared to the right in 1998 and 
2001, the VA examination reports noted strength to measure 5 
of 5 or to be within normal limits throughout.  There were no 
findings of ankylosis-either favorable or unfavorable.  And, 
while the veteran exhibited guarding when moving his left 
knee, his gait and posture were consistently observed to be 
normal and steady and stable in discussions concerning his 
left knee.  Difficulty walking on toes and pronation were 
observed and attributed to the veteran's right foot problem 
in June 1999 and August 2004.  Even so, the examiner noted in 
June 1999 that the veteran's gait was steady on standing and 
walking, and no limitation of gait was observed in August 
2007.

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition. 
See Esteban, supra; VAOPGPREC 23-97 (July 1, 1997; revised 
July 24, 1997). In addition, separate, compensable 
evaluations may be afforded for limitation of flexion and 
extension, respectively, under Diagnostic Codes 5260 and 
5261. See VAOPGCPREC 9-2004 (September 17, 2004).

A separate10 percent evaluation could be warranted for 
recurrent subluxation or lateral instability that is slight 
in severity under Diagnostic Code 5257, for symptomatic 
removal of semilunar cartilage under Diagnostic Code 5259, or 
for impairment of the tibia and fibula involving malunion of 
the joint with slight knee or ankle disability under 
Diagnostic Code 5262.  Separate compensable evaluations could 
also be warranted for acquired traumatic genu recurvatum with 
weakness and insecurity under Diagnostic Code 5263, and 
limitation of extension to 10 degrees or more under 
Diagnostic Code 5261.  A 20 percent rating is warranted for 
impairment of the knee involving moderate recurrent 
subluxation or latera instability under Diagnostic Code 5257, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint under Diagnostic 
Code 5258, or impairment of the tibia and fibula involving 
malunion of the joint with moderate knee or ankle disability 
under Diagnostic Code 5262.  Again, however, the medical 
evidence does not reflect that the required manifestations 
are present.

First, the veteran has reported his knee is unstable and 
collapses, and he reports having fallen.  In December 1998 he 
was observed to wear an elastic brace, but in October 2001 he 
reported that he used to wear a brace.  In August 2004, he 
reported using an Ace bandage when needed and, in August 
2007, he reported occasional use of a cane.  However, VA 
examinations have consistently found his left knee to be 
stable.  There are no clinical findings of subluxation, 
effusion or other acute pathology.  The August 2004 examiner 
reported that an October 2003 entry in the VA treatment 
records showed positive McMurray's, but a repeated test 
concluded that it was negative.  All other tests were 
negative for instability, and the ligaments themselves have 
consistently been found to be stable.  The medical evidence 
does not show that for the time period under appeal, the 
veteran has shown difficulty with standing, walking, posture 
or gait.

Second, as noted above, the veteran's range of extension 
motion was not measured any greater than zero percent, with 
allowances for pain and pain on motion.  And, while examiners 
have noted clicking on range of motion, there is no evidence 
that the veteran has dislocated or impaired cartilage 
productive of locking, pain and effusion.  Rather, the VA 
examinations have consistently found no locking, and clinical 
tests have shown no findings of effusion.  Clinical findings 
similarly do not show manifestations of malunion of the tibia 
and fibula, or that there is impairment of the cartilage such 
that he has required removal of cartilage in the left knee.

The preponderance of the evidence is against the assignment 
of an evaluation greater than 10 percent for traumatic 
arthritis of the left knee, or of the assignment of separate, 
compensable evaluations therefor; there is no doubt to be 
resolved; and an evaluation greater than 10 percent for 
traumatic arthritis of the left knee, or of the assignment of 
separate, compensable evaluations therefor, is not warranted. 

Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85.

The veteran was service connected for bilateral hearing loss 
in a July 1999 rating decision.  The disability was evaluated 
as noncompensable under 38 C.F.R. § 4.85a, Diagnostic Code 
6100, effective November 13, 1997.  The noncompensable 
evaluation has been confirmed and continued to the present.  

The noncompensable evaluation for bilateral hearing loss was 
assigned under Diagnostic Code 6100.  Under the rating 
criteria, the basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity, as measured by the results of controlled speech 
discrimination testing (Maryland CNC) together with the 
average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz. These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating. 38 C.F.R. § 
4.85.

The record contains VA audiological examination reports dated 
in February 1999, March 2002, August 2004, and December 2007.  
These examination reports show findings in pure tone 
measurements as follows:

Feb 1999
Hertz

1000
2000
3000
4000
Right
15
25
35
45
Left
15
30
40
45

Average pure tone threshold was calculated at 30 dB in the 
right ear and 33 dB in the left ear with CNC Maryland speech 
test results of 92 percent speech discrimination in the right 
ear and 96 percent of the left ear.

Mar 2002
Hertz

1000
2000
3000
4000
Right
25
35
45
50
Left
20
30
45
50

Average pure tone threshold was calculated at 39 dB in the 
right ear and 36 dB in the left ear with CNC Maryland speech 
test results of 92 percent speech discrimination in the right 
ear and 92 percent of the left ear.  

August 2004
Hertz

1000
2000
3000
4000
Right
20
30
40
50
Left
20
25
45
50

Average pure tone threshold was calculated at 35 dB in the 
right ear and 35 dB in the left ear with CNC Maryland speech 
test results of 90 percent speech discrimination in the right 
ear and 92.5 percent of the left ear.  

Dec 2007
Hertz

1000
2000
3000
4000
Right
25
30
40
55
Left
25
30
35
50

Average pure tone threshold was calculated at 38 dB in the 
right ear and 35 dB in the left ear with CNC Maryland speech 
test results of 88 percent speech discrimination in the right 
ear and 88 percent of the left ear.  

Using Table VI, these findings reflect Level II in the right 
ear and Level II left ear at the highest throughout the time 
period under appeal.  This equates to a noncompensable 
evaluation under Table VII.

Table VIa presents an alternative method for establishing the 
level of hearing loss where exceptional patterns of hearing 
loss are present.  But the veteran's hearing loss does not 
meet the requirements for evaluation under this table.  38 
C.F.R. § 4.86.

A preponderance of the evidence is against the assignment of 
a compensable evaluation throughout the time period under the 
appeal; there is no there is no doubt to be resolved; and a 
compensable evaluation for bilateral hearing loss is not 
warranted.  See 38 C.F.R. §§ 4.85, 4.86.

The veteran avers that his hearing is worse than initially 
evaluated; however, evaluations for hearing loss are governed 
by the mechanical application of the rating schedule to the 
numeric results of audiometric testing. As has been 
explained, the audiometric findings in this case equate to a 
noncompensable evaluation under the criteria.  See Lendenman, 
supra.

III.  Summary for Initial Higher and Increased Evaluation 
Claims

In evaluating the veteran's service-connected lower back, 
right ankle, right foot, and left knee disabilities, the 
Board considered the disabling effects of pain, weakness, and 
incoordination as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain and limited 
motion and the examiner's observations of pain and painful 
motion were considered in the levels of impairment and loss 
of function attributed to his service-connected disabilities.

The Board has considered the statements  of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinions as to the extent of his lower back, right 
foot, right ankle, left knee, and hearing loss disabilities 
in relation to the schedular criteria, as there is no 
evidence of record that he has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also 
Lendenmann, supra.

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered and, as 
discussed above, such assignments have been made.  The 
medical evidence does not support staged evaluations in the 
present case other than those already assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance, the Board is not precluded form considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  The veteran has argued 
that his service connected musculoskeletal disabilities make 
it difficult for him to use the stairs at work or to walk for 
any distance or stand.  However, he has not averred, nor does 
the evidence reflect, that there is marked interference in 
the performance the duties of his job, that he has missed 
work due to frequent hospitalizations, or that the disability 
pictures attributed to his service connected lower back, 
right ankle, right foot, left knee and bilateral hearing loss 
are so exceptional or unusual such as to render impractical 
the application of the regular scheduler criteria.  There is 
therefore no basis to refer this case for consideration of an 
extraschedular rating.  

IV.  Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§5110; 38 C.F.R. § 3.400.  The effective date for the grant 
of service connection for disability compensation is the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. §3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  See 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year form the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).

Degenerative Disc Disease of the Lumbar Spine

In the present case, the earliest document that may be 
construed as a claim for service connection for a back 
disability as secondary to the service-connected left knee 
disability is a VA Form 21-4138 submitted in October 1998, 
which was received at the RO on October 12, 1998.  
Nevertheless, the RO assigned an effective date of October 2, 
1998.

The veteran and his representative have not advanced an 
argument as to why an effective date earlier than October 2, 
1998 should be considered, nor have they pointed to any 
documentation filed earlier than October 2, 1998 which could 
constitute a claim for such benefits.

The record presents no document that may be accepted as a 
claim for service connection for a lower back disability, as 
secondary to the service-connected left knee disability, 
earlier than October 2, 1998.  

The preponderance of the evidence is against granting an 
effective date earlier than October 2, 1998, for the grant of 
service connection for degenerative disc disease of the 
lumbar spine.  There is no doubt to be resolved, and an 
earlier effective is not warranted.

Spur, Achilles' Tendon, Right Ankle.

In the present case, the earliest document that may be 
construed as a claim for service connection for spur, 
Achilles' tendon, right ankle is a statement from the 
veteran's representative dated in March 2002, which was 
received by the RO on April 2, 2002.  

The veteran and his representative have not advanced an 
argument as to why an effective date earlier than April 2, 
2002 should be considered, nor have they pointed to any 
documentation filed earlier than April 2, 2002 which could 
constitute a claim for such benefits.

It is noted that the VA examination that showed clinical 
findings of the spur, Achilles' tendon of the right ankle was 
dated October 1, 2001.  However, such report of examination 
or hospitalization may be accepted as an informal claim only 
after there has been a prior allowance or disallowance of a 
formal claim, as discussed above.  See Crawford, supra.

The record presents no other document that may be accepted as 
a claim for service connection for a right ankle disability 
earlier than April 2, 2002. 

The preponderance of the evidence is against granting an 
effective date earlier than April 2, 2002 for the grant of 
service connection for spur, Achilles' tendon, right ankle.  
There is no doubt to be resolved, and an earlier effective is 
not warranted.

ORDER

An initial evaluation of 20 percent, and no greater, for 
degenerative disc disease of the lumbar spine prior to August 
22, 2005 and beginning December 21, 2007 is granted.

An initial evaluation of 40 percent, and no greater, for 
degenerative disc disease of the lumbar spine beginning 
August 22, 2005 and prior to December 21, 2007 is granted.

An initial evaluation greater than 10 percent for the 
evaluation of spur, Achilles' tendon, right ankle is denied.

An initial evaluation of 10 percent, and no greater, for 
degenerative changes of the first metatarsophalangeal joint 
of the right foot, status post injury, prior to June 6, 2001, 
is granted.

An initial evaluation greater than 10 percent for 
degenerative changes of the first metatarsophalangeal joint 
of the right foot, status post injury, beginning November 13, 
1997, is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.

An evaluation greater than 10 percent for traumatic arthritis 
of the left knee is denied.

An effective date earlier than October 2, 1998 for the grant 
of service connection for degenerative disc disease of the 
lumbar spine is denied.

An effective date earlier than April 2, 2002 for the grant of 
service connection for spur, Achilles' tendon, right ankle, 
is denied.


	(CONTINUED ON NEXT PAGE)




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


